            Case 4:20-cv-40148-TSH Document 66 Filed 03/22/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT

_______________________________________
                                       )
ANDREA BROOKS                          )
                   Plaintiff,          )
                                       )
                   v.                  )
                                       )                                 CIVIL ACTION
                                                                         NO. 4:20-40148-TSH
CYNTHIA P. GILMAN, ET AL.              )
                   Defendants.         )
______________________________________ )


 ORDER AND MEMORANDUM ON DEFENDANT’S MOTION TO DISMISS (Docket
                          No. 14)

                                           March 22, 2021

HILLMAN, D.J.

          Andrea Brooks (“Plaintiff”) filed this action pro se alleging claims under federal law,

New Hampshire law, and the U.S. Constitution arising out of New Hampshire Family Court

child custody proceedings in 2017 concerning her parental rights regarding her minor son.

Defendants include the New Hampshire Family Court, various family court judges or court

officers, and private individuals who participated in or were involved with the custody

proceedings and dispute.

          Defendant Cynthia P. Gilman (“Defendant”) was William A. D’Errico, Jr. (“D’Errico”)

and Lisa D’Errico’s attorney during the 2017 custody proceedings before the 9th Circuit Family

Division of the New Hampshire Family Court in Merrimack, New Hampshire. (Comp. ¶ 47,

Docket No. 1). D’Errico, Jr. is the father of Plaintiff’s son; Lisa D’Errico is D’Errico’s wife. (¶¶

17-18).

          As best as the Court can decipher, Plaintiff alleges that Defendant conspired with

D’Errico, Jr. and Lisa D’Errico “to traffick [her] through the New Hampshire Family Court” and
          Case 4:20-cv-40148-TSH Document 66 Filed 03/22/21 Page 2 of 4




“abusing the legal process” by “helping William D’Errico and Lisa D’Errico traffic [her]” in

violation of the Thirteenth and Fourteenth Amendments; 22 U.S.C. § 7107; 18 U.S.C. §§ 241,

242, 1509, 1589, 1590, 1593, 1594, 1595, 2261, 2261A, 2264, 2265, 2421, 2421A, 2422, and 2428;

28 U.S.C. §§ 1441 and 1449; and 42 U.S.C. §§ 1981, 1983, 1985, and 1986. (¶ 40, 47). Defendant

moves to dismiss all claims against her. (Docket No. 14). For the following reasons, the Court

grants Defendant’s motion.

                                           Legal Standard

        In evaluating a Rule 12(b)(6) motion to dismiss, the court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in the plaintiff’s favor.

Langadinos v. American Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000). To survive the motion,

the complaint must allege “a plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 559 (2007). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. at 555. “The relevant inquiry focuses on the reasonableness of

the inference of liability that the plaintiff is asking the court to draw from the facts alleged in the

complaint.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not ‘show[n]’—that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)).

        Because Plaintiff appears pro se, the Court construes her pleadings more favorably than it

would those drafted by an attorney. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Nevertheless, Plaintiff must comply with procedural and substantive law. See Ahmed v.

Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997).



                                                   2
         Case 4:20-cv-40148-TSH Document 66 Filed 03/22/21 Page 3 of 4




                                                Discussion

       Plaintiff has failed to state any plausible claim for relief against Defendant. Excluding

references providing Defendant’s name and address, Plaintiff identifies Defendant six times in

her complaint.

   1. Defendant “was helping William D’Errico and Lisa D’Errico traffic [sic] [Plaintiff] by
      abusing the legal process.” (¶ 40).
   2. Defendant “…provided the evidence [to the family court] of [Plaintiff] being a sex
      worker.” (¶ 47).
   3. “[Co-Defendants] Gerald and Karen helped William and Lisa pay their attorney, Cynthia
      Gilman.” (¶ 47).
   4. Defendant “provided evidence to the New Hampshire Family Court that [Plaintiff] was
      working as a prostitute.” (¶ 47).
   5. Defendant “conspired with her clients to traffik [sic] [Plaintiff] through the New
      Hampshire Family Court.” (¶ 52).
   6. Plaintiff states that a security guard at the courthouse treated her “…like I was a major
      threat but…did not treat Cynthia Gilman that way.” (¶ 52).


       The first and fifth allegations are part of Plaintiff’s broader theory that members of the

D’Errico family, the Defendant, and various judges of the New Hampshire Family Court

committed human trafficking by participating in legal proceedings, making judicial

recommendations, or issuing a child support order on August 17, 2017 requiring Plaintiff to pay

child support when they were aware her only source of income was sex work, and their actions

violated dozens of laws and constitutional rights against trafficking, involuntary servitude, and

the right to due process. However, the allegations in the Complaint supporting this theory are

conclusory and do not supply facts adequate to show that Plaintiff has a “plausible entitlement to

relief” against Defendant. See Twombly, 550 U.S. at 557, 559. Plaintiff has not provided dates

or specific acts or other supporting facts showing how Defendant violated her legal rights beyond

these six conclusory allegations.




                                                 3
         Case 4:20-cv-40148-TSH Document 66 Filed 03/22/21 Page 4 of 4




       The second and fourth allegations that Defendant provided evidence that Plaintiff was

earning income from sex work to the New Hampshire Family Court do not state a claim; the

evidence was likely relevant to the family court proceedings concerning Plaintiff’s ability to pay

child support to provide for her son, who appears to have been living with D’Errico, Jr. at the

time because a Massachusetts court awarded him custody in 2012 or 2013. (¶ 23, 39)

Furthermore, Plaintiff does not allege that the evidence Defendant provided to the family court

was false (see ¶¶ 43-45, 47, 52); Plaintiff acknowledges that she began working as an escort in

2013 due to financial necessity, and that she had no income aside from disability benefits that

she began receiving in December 2017. (¶¶ 17, 44).

       The third bare allegation, that William and Lisa D’Errico’s family members paid

Defendant’s legal fees, does not state a claim against Defendant without some further allegation

of illegal conduct or purpose.

       The sixth allegation—that a court security officer treated Plaintiff, a woman of color,

differently than others present in the courtroom based on her race or national origin—is not a

claim against Defendant.

       The Court thus grants the Defendant’s motion to dismiss Plaintiff’s claims against her.

                                           Conclusion

       For the reasons stated above, Defendant’s motion is granted. (Docket No. 14). The

Court dismisses Plaintiff’s claims against Defendant.



SO ORDERED

                                                                         /s/ Timothy S. Hillman
                                                                      TIMOTHY S. HILLMAN
                                                                            DISTRICT JUDGE



                                                4
